\Q de»4 11i»er- 00151- A Document 138 Filed 01/18/19 Page 1 of 4 Page|D 641

CLER"{ GF Gf Si`
sustains ai§ici§°§m
scm need ims/isles
UNITED s'rATEs DISTRICT CoURT shift
NoRTHERN DISTRICT oF TEXAS ;
FoR'r WoR'rH mvrsloN 23'9 me ’ 3 PH i?* 5 2
UNITEB sTATEs oF runnch errors crssz<~.._........___,~__“_,,.r

v. N(). 4:11~CR~151»A(01)

@Cm<m@¢m

CRYSTAL MAS{)N-H()BBS

MOTION TO CONVERT REMAINING SENTENCE

COl\/IES NOW Crystal LaVon l\/lason-Hob‘oes, Defendant in the above-styled cause and
moves the honorable Court to convert her sentence, allowing her to serve the remaining period of
incarceration on horne confinement In furtherance9 Ms. Mason»Hobbes Wouid show the Court as
follows

I.

The Governrnent moved to revoke Ms. Mason»l{obbes’s supervised release on the grounds
that MS. Mason~Hobbes had been convicted in a Texas court of the felony offense of Iliegal Voting.
After a hearing, the Court revoked Ms. Mason-Hobbes’s supervised release and handed down a
sentence of ten months confinement and an additional period of supervised reiease. Ms. Mason -
self-Surrendered to the Federal Bureau of Prisons on September 27, 2018 and is housed currently
at FMC Carsweli.

II.

The current shutdown of portions of the federal government has resulted in an ongoing
staffing crisis at FMC CarSWell, like many other federal prisons Correctionai officers, Who are
being asked to vvork Without pay, are beginning to show signs of extreme financial stress, and

those Who were unwilling to work Without pay are being joined by those Who for financial reasons

DEFENDANT’S MOTION TO CONVBRT SENTENCE Page 1 of 5

Case 4:11-cr-00151-A Document 138 Filed 01/18/19 Page 2 of 4 Page|D 642

are unable to work without pay. FMC Carswell, like many federal prisons, is operating at staffing
levels that are sub~optimal, and if not aiready, couid become unsafe in the near future

As news reports are making very clear, the shutdown shows little promise of ending any
time soon.

IlI.

Crystal LaVon Mason Hobbes has already served almost four months of a ten month
sentence She is a nonviolent offender. She poses no apparent threat to the public at large and will
be released soon notwithstanding

IV.

Whereas Ms. Mason¢Hobbes has no reason to be prioritized as a threat to the public, and
whereas the men and women remaining in service without pay as correctional officers at FMC
Carsweli should be spared any unnecessary burden, Ms. Mason-Hobbes respectfully moves the
Court to convert the remainder of her sentence of incarceration to horne confinement

WHBR,EFORE, for all the foregoing reasons, and for any other reasons this Court may
deem just and proper, Crystal Mason~Hobbs, through undersigned counsel, respectfully requests
that this Court convert the remainder of her sentence to be served under home confinement

Respectfuily submitted,

z;y‘zw"

tom r. sole

Texas State Bar No. 24071024
K. COLE LAW, PLLC

2770 l\/Iain Street, Suite l86
Frisco, Texas 75033

(214) 702-2551 (phone)

(972) 947-3834 (fax)
kcole@keolelaw.com

 

DEFENDANT’S MOTION TO CONVERT SENTENCE Page 2 of 5

Case 4:11-cr-00151-A Document 138 Filed 01/18/19 Page 3 of 4 Page|D 643

 

XIlison/(;rint\er/

Texas State Bar No.

3730 Kiest Valley Parl<;way
Dallas, 'I`exas 75233
214-704~6400 (phone)
ailisongrinter@grnail.corn

ATTORNEYS FOR DEFENDANT

DEFENDANT’S MOTION TO CONVERT SENTENCE Page 3 of 5

Case 4:11-cr-00151-A Document 138 Filed 01/18/19 Page 4 of 4 Page|D 644

CERTIFICATE OF CONFERENCE
I certify that on the lSth day of January, 2019, f conferred with Assistant U.S. Attorney

Megan Fahey. 'l`he government e .~:

twa m gee reepr

 

 

Kirn T. Cole

A%,

Aiis<'>p¢€?imw’

CERTIFICATE ()F SERVICE
I certify that on the lSth*h day of January, 2019, a copy of the foregoing Was provided to
Megan Fahey of the United States Attorney’s Office, 801 Cherry Street, Suite 1700, Fort Worth,

Texas 76102.

 

T. Cole

%A

Alison Gjnter \/

DEFBNDANT’S MO'I`ION TO CONVERT SENTENCE Page 4 of 5

